
	

114 S3405 IS: Export Control Reform Act of 2016
U.S. Senate
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3405
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2016
			Mr. Daines (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To transfer certain items from the United States Munitions List to the Commerce Control List.
	
	
 1.Short titleThis Act may be cited as the Export Control Reform Act of 2016. 2.Export controls on certain items (a)In generalNotwithstanding section 38(f) of the Arms Export Control Act (22 U.S.C. 2778(f)) or any other provision of law, all items described in subsection (b) that are on the United States Munitions List and controlled under section 38 of the Arms Export Control Act (22 U.S.C. 2778) on the date of the enactment of this Act shall be transferred to the Commerce Control List of dual-use items in the Export Administration Regulations (15 C.F.R. part 730 et seq.).
 (b)Transferred itemsThe items referred to in subsection (a) are the following: (1)Non-automatic and semi-automatic firearms, including all rifles, carbines, pistols, revolvers and shotguns.
 (2)Non-automatic and non-semi-automatic rifles, carbines, revolvers, or pistols of a caliber greater than .50 inches (12.7 mm) up to and including .72 inches (18.0 mm).
 (3)Ammunition for such firearms excluding caseless ammunition. (4)Silencers, mufflers, and sound and flash suppressors.
 (5)Rifle scopes. (6)Barrels, cylinders, receivers (frames), or complete breech mechanisms.
 (7)Related components, parts, accessories, attachments, tooling, and equipment for any articles listed in paragraphs (1) through (6).
 (c)Effective dateThis section shall take effect 180 days after the date of the enactment of this Act and shall not apply to any export license issued before such effective date or to any export license application made under the United States Munitions List before such effective date.
			
